Exhibit 21 Subsidiaries of the Registrant The following table provides a listing of the direct and indirect operating subsidiaries of the Registrant as of December 31, 2016, the percent of voting stock held by the Registrant, and the jurisdiction of incorporation or organization in which each subsidiary was incorporated or organized. Subsidiaries of the Registrant Jurisdiction of Incorporation or Organization Percentage Voting Stock Held by Registrant Farmers Bank & Capital Trust Company Kentucky 100% United Bank & Trust Company Kentucky 100% First Citizens Bank Kentucky 100% Citizens Bank of Northern Kentucky, Inc. Kentucky 100% FCB Services, Inc. Kentucky 100% FFKT Insurance Services, Inc. Kentucky 100% Farmers Capital Bank Trust I Delaware 100% Farmers Capital Bank Trust III Delaware 100% Farmers Bank Realty Co.1 Kentucky EG Properties, Inc.1 Kentucky Farmers Capital Insurance Corporation1 Kentucky ENKY Properties, Inc.2 Kentucky EGT Properties, Inc.3 Kentucky HBJ Properties, LLC4 Kentucky 1 A wholly-owned subsidiary of Farmers Bank. 2 A wholly-owned subsidiary of Citizens Northern. 3 A wholly-owned subsidiary of United Bank. 4 A wholly-owned subsidiary of First Citizens Bank.
